Citation Nr: 0216857	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a blood disorder.

2.  Entitlement to service connection for arthritis of the 
feet.
 
3.  Whether the veteran has basic eligibility for non-
service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active Navy service from August 30, 1974 to 
October 2, 1974.  He also had two weeks of active duty for 
training (ACDUTRA) with the Army National Guard in August 
1979.  Initially, the veteran's claim for service connection 
for arthritis of the feet and for basic eligibility for 
pension came before the Board on appeal from March 1992 and 
August 1992 decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.  In 
May 1996, the Board remanded those claims.  During the 
pendency of those appeals, the veteran perfected appeal of 
an April 1993 rating decision in which the RO reopened a 
claim of entitlement to service connection for hypertension 
and denied that claim on the merits.  In a September 1999 
decision, the Board granted the request to reopen a claim 
for service connection for hypertension, denied claims of 
entitlement to service connection for hypertension and for 
arthritis of the feet as not well-grounded, and denied 
eligibility to non-service-connected pension.

The veteran appealed the Board's September 1999 
determination to the United States Court of Appeals for 
Veteran's Claims (Court), which, by an order dated in 
December 2000, granted a joint motion to vacate and remand 
the portion of the Board's decision that denied entitlement 
to service connection for hypertension and arthritis of the 
feet and basic eligibility for non-service-connected 
disability pension benefits.  In May 2001, the Board 
remanded the claims of entitlement to service connection for 
arthritis of the feet and for hypertension and the issue of 
eligibility for pension to the RO for further development.  
The claims now return to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the 
claims addressed in this decision has been obtained.

2.  The veteran's blood pressure was 138/88 at the time of 
his service induction examination in July 1974, and was 
130/90 in August 1979, when hypertension was diagnosed 
during National Guard ACDUTRA.  

3.  Medical opinion of record establishes that the veteran 
did not incur or aggravate hypertension during active 
service and that the veteran did not become disabled due to 
hypertension during ACDUTRA.

4.  The preponderance of the evidence establishes that the 
veteran did not incur arthritis in active service or become 
disabled by arthritis during ACDUTRA or as a result of any 
incident of active service, and that there was no 
aggravation of any existing foot disorder beyond natural 
progression of such disorder in service.  

5.  The veteran's military records establish that he had one 
month and three days of active service during wartime and 
two weeks of peacetime National Guard ACDUTRA.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate hypertension, 
claimed as a blood disorder, in service or as a result of 
any incident of service.  38 U.S.C.A. §§ 101, 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  The veteran did not incur or aggravate arthritis of the 
feet in service or as a result of any incident of service.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  As a matter of law, the veteran's military service does 
not meet the threshold service eligibility requirements for 
non-service-connected VA pension benefits.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.3, 3.6, 3.203 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred arthritis of the feet 
in service, and that he is entitled to service connection 
for hypertension because that disorder was first manifested 
in service.  He also contends that he is entitled to a non-
service-connected pension, since he served during a period 
of war.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran was specifically notified of the information 
necessary to substantiate his claim of eligibility for non-
service-connected pension, that is, the statutory 
requirements, in an August 1992 administrative decision of 
the RO and in an October 1992 statement of the case (SOC).  
The veteran was thereafter notified of the evidence of 
record as to this issue, and of additional evidence not of 
record which might be relevant to the issue, by a Board 
Remand in May 1996.  The Board Remand also included specific 
discussion advising the veteran that VA was responsible to 
obtain the additional information, records of the veteran's 
Army National Guard ACDUTRA and government records.  

The veteran identified additional records of Army National 
Guard service which should be obtained, and the RO attempted 
to obtain those records.  A June 1998 request for records 
reflects that computer and physical searches for National 
Guard records dated in August 1979 were negative.  The 
National Personnel Records Center (NPRC) suggested that the 
Adjutant General's office in the state where the veteran's 
reserve service was performed be contacted.  In October 
1998, VA requested records of the veteran's treatment while 
in the National Guard from the Rhode Island Adjutant 
General.  Additional clinical records of the veteran's 
National Guard service were located.  No other resources for 
records or alternate types of records which might be 
obtained have been identified.

The veteran was again notified of the statutory requirements 
and of the status of the evidence in a May 1999 supplement 
statement of the case (SSOC).  The Board fully discussed the 
legal requirements for eligibility for non-service-connected 
pension and the evidence obtained in its September 1999 
decision.  Although that decision was vacated, the veteran 
nevertheless was informed of the evidence necessary and VA's 
efforts to obtain the evidence it was responsible to obtain.  
The evidence requirements regarding this claim issue were 
again addressed in the Joint Motion for Remand submitted to 
the Court, to which the veteran's representative was a 
party.  The duties to inform the veteran of the evidence 
necessary to substantiate his claim, to notify him regarding 
who is responsible for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case as to this issue.

As to the issues of entitlement to service connection for 
hypertension and arthritis, the veteran was specifically 
notified of the evidence which would substantiate claims of 
entitlement to service connection for hypertension and 
arthritis by means of the discussions in the numerous rating 
decisions and statements and supplemental statements of the 
case and by Board decisions issued in May 1996 and September 
1999.  Even though a portion of the September 1999 Board 
decision was vacated, nevertheless, that discussion was 
provided to the veteran and did inform him of elements of 
evidence missing in his claims.  

The enactment of the VCAA was noted in the Court's December 
2000 Order, following the veteran's appeal to the Court.  
The Board's May 2001 Remand discussed the evidence required, 
and the remand paragraphs specified what information the 
veteran was responsible for identifying, what information VA 
was responsible to obtain following identification of that 
evidence by the veteran, and what evidence VA was required 
to develop, such as by affording VA examination.  The 
veteran was specifically advised that VA would assist him to 
obtain the relevant evidence he identified, and would afford 
him VA examination and medical opinion.  In May 2001, the RO 
provided a letter describing the provisions of the 


VCAA and stating generally what the veteran was responsible 
to do and what VA was responsible to do.  In June 2001, VA 
provided a letter requesting clarification from the veteran 
about certain items of evidence.  Finally, a SSOC issued in 
August 2002 summarized the development of the claims and 
evidence obtained since the Board's May 2001 Remand. 

VA has attempted to obtain the numerous items of evidence 
the veteran has identified, and has informed the veteran of 
the outcomes of the requests for identified evidence.  
Numerous items of medical evidence have been associated with 
the claims files, including private treatment records from 
Children's Hospital of Pittsburgh dated from October 1966 to 
May 1968, VA inpatient and outpatient treatment records from 
October 1974 (the month of the veteran's service discharge) 
through May 1975 and from January 1994 through June 2002, VA 
medical statements dated in August 1995 and October 1995, 
August 1996 and June 1996, and reports of VA examinations 
conducted in December 2001, February 2002, and June 2002, 
and addenda dated in April 2002 and July 2002.  Private 
clinical evidence of record includes outpatient clinical 
records from Providence Ambulatory Health Care Foundation, 
New England Medical Laboratories, Rhode Island Department of 
Health, dated from March 1982 to October 1989, private 
inpatient clinical records from St. Joseph's Hospital dated 
in October 1983 and from Rhode Island Hospital dated from 
September 1982 to March 1993.  More recent private clinical 
records have also been associated with the claims files.  An 
April 1991 Social Security Administration (SSA) decision, 
and later SSA clinical records dated from October 1995 to 
January 1996 are of record. 

The duties to inform the veteran of the evidence necessary 
to substantiate his claims for service connection, to notify 
him regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case, as to the claims of 
service connection for hypertension and for arthritis of the 
feet.



Analysis 

By law, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991). 

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more after 
December 31, 1946, and a chronic disorder, to include 
arthritis or hypertension, became manifest to a degree of 10 
percent within one year from the date of discharge.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.  As noted above, in the Introduction, the veteran had 
33 days of active military service in the Navy, and two 
weeks of ACDUTRA in the Army National Guard.  Because he 
served less than 90 days in active military service, no 
presumption of service connection is applicable in this 
case.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997). 

1.  Entitlement to service connection for hypertension

The veteran's service induction examination, conducted 
August 30, 1974, discloses that the veteran's blood pressure 
was 138/88.  No other blood pressure reading was noted prior 
to the veteran's discharge in early October 1974, after 33 
days of active service.

A medical certificate dated in late October 1974, less than 
a month after his service discharge, discloses that the 
veteran's blood pressure was 130/80.  An undated medical 
certificate and history, which appears to have been written 
in March 1975, discloses a blood pressure of 126/88.  A May 
1975 VA medical certificate and history reflects that the 
veteran's blood pressure was 130/90.

A July 1979 periodic examination for National Guard service 
discloses that the veteran's blood pressure was 130/90.  In 
the report of medical history completed by the veteran, he 
stated that he was in good health and taking no medications.  
The veteran reported for National Guard active duty for 
training on August 10, 1979.  On August 13, 1979, the 
veteran's blood pressure in the right arm was 180/140 when 
he was standing and 146/100 when he was lying down.  Blood 
pressure in the left arm was 160/120 when he was standing, 
160/110 sitting, and 140/100 when he was recumbent.  The 
veteran's blood pressure was then evaluated for three 
consecutive days.  It was concluded that, due to 
hypertensive blood pressure, the veteran should not be 
retained for further National Guard duty.  His active duty 
for training ended on August 23, 1979.

In May 1980, the veteran submitted a claim of entitlement to 
service connection for hypertension.  The veteran stated 
that his blood pressure was high when taken upon his arrival 
for service induction and remained high while he was on 
active duty.  By a decision issued in February 1982, an RO 
denial of the claim for service connection for hypertension 
was affirmed by the Board.  By an April 1993 decision, the 
RO denied a request to reopen the claim for service 
connection for hypertension.   However, after initial 
denials by the RO of the request to reopen the claim, the 
Board, in a September 1999 decision, held that new and 
material evidence had been submitted, and reopened the claim 
of entitlement to service connection for hypertension.  This 
final decision of the Board on the issue of whether new and 
material evidence was submitted to reopen the claim of 
entitlement to service connection for hypertension has not 
been vacated, and the claim for service connection for 
hypertension has been reopened.  

In May 2001, the reopened claim for service connection for 
hypertension was remanded for adjudication on the merits in 
conformance with the VCAA, which, as noted above, removed 
the requirement that a veteran present a well-grounded 
claim.  The Board must now determine on the merits whether 
the veteran is entitled to service connection for 
hypertension. 

The examiner who conducted VA examination in December 2001 
reviewed the clinical records during the veteran's active 
service and National Guard active duty for training.  The 
examiner concluded that the veteran had essential 
hypertension, which was first noted at the time of a service 
entrance examination in August 1974, and was "off and on" 
after that until a diagnosis was established, although that 
hypertension manifested in August 1974 was at a lower level 
of presentation than when diagnosed at the time of active 
duty for training in 1979.  

In a July 2002 opinion, a reviewer who was asked to clarify 
the December 2001 opinion indicated that the disorder 
present on the veteran's August 30, 1974 induction 
examination was already existing prior to that time.  

The medical evidence of record establishes that the veteran 
has a medical diagnosis of hypertension.  The Board must 
determine whether the onset of the veteran's hypertension 
was during his 33 days of active service, or whether he was 
disabled during his two weeks of ACDUTRA as a result of 
hypertension, or whether the onset of hypertension or 
disability due to hypertension was unrelated to his active 
service or ACDUTRA.  The reports of the December 2001 VA 
examination and July 2002 are the only items of medical 
evidence which address the issue of date of onset of the 
veteran's hypertension.  The December 2001 opinion indicates 
that hypertension was manifested in a blood pressure reading 
conducted at the time of service induction, and the July 
2002 addendum notes that the elevated blood pressure 
manifested at that time was already existing prior to that 
examination.  

Thus, the preponderance of the medical evidence establishes 
that the veteran did not incur essential hypertension in 
service, since it was present at induction and already 
existing prior to that time.  The medical opinion also 
establishes that the veteran's hypertension was not 
aggravated during active service, that is, was not 
permanently worsened during his 33 days of service, because 
he had hypertension "off and on" after that.  This opinion 
is consistent with the medical evidence following the 
veteran's service and the veteran's report at the time of 
July 1979 Nation Guard induction examination that he was in 
good health and was taking no medications.  Additionally, 
there is no evidence that the veteran's hypertension became 
disabling during his ACDUTRA, and clinical records following 
ACDUTRA establish that the veteran did not manifest 
disability due to hypertension until several years had 
elapsed following ACDUTRA.

The Board notes that no determination is necessary as to 
whether the veteran's hypertension became chronic within one 
year after the veteran's service, since, as noted above, a 
presumption of service connection is not applicable where a 
veteran served less than 90 days, and, in this case, the 
military documents state that the veteran served only 33 
days.  

Because the preponderance of the evidence is against a 
finding that the veteran incurred or aggravated hypertension 
in service, his claim for service connection for this 
disorder must be denied.  

2.  Entitlement to service connection for arthritis of the 
feet

The veteran contends that he is entitled to service 
connection for arthritis of the feet.  In particular, the 
veteran contends, in a June 1999 statement, that he told the 
Army that he had trouble with his feet when he was inducted, 
but they were unable to find the right kind of boots and he 
was forced to wear shoes that were too small.

Private clinical records from Children's Hospital of 
Pittsburgh dated from October 1966 through March 1968 
reflect that the veteran had complaints of foot pain, among 
other disorders.  He was seen in the outpatient Arthritis 
Clinic, but no specific diagnosis of any form of arthritis 
was assigned.

Examination conducted for enlistment purposes on August 30, 
1974 discloses, in Block 74, "Summary of Defects and 
Diagnoses," that the veteran had pes planus, grade II, not 
currently disabling (NCD), asymptomatic.  In early September 
1974, the veteran sought clinical treatment for foot pain.  
The veteran was referred to podiatry.  Pes planus, bilateral 
inversions, hyperextension of the second toe under the large 
toe, and hammertoes, third and fourth digits of both feet, 
as well as plantar fascial strain and other foot disorders, 
were noted at the various times the veteran was treated for 
painful feet in September 1979.  

In late September 1974, the veteran underwent Medical Board 
examination.  Severe bowing of the Achilles tendon with 
severe prunation (sic) of the hind foot, exaggerated 
depression of the medial longitudinal arch, plantar fascial 
strain, severe hallux valgus with bunions, and third degree 
varus of the 4th and 5th toes bilaterally were present, 
among other abnormalities of the structures of the feet 
which existed prior to examination for service (EPTE).  The 
veteran had low back pain.  The examiner concluded that, 
given the severity of the veteran's flat feet, discharge 
from the military was recommended. 

An October 1974 VA clinical record reflects that the veteran 
had hypermobile flat feet and reported a long history of 
arch pain after prolonged standing.  

A private report of laboratory examination of the blood 
conducted in September 1982 reflects that the veteran's uric 
acid level was above the normal level specified for the test 
on the examination report.  Private clinical records dated 
in April 1984 reflect that the veteran complained of pain in 
the left foot, and a diagnosis of gout, left foot, was 
assigned.  Private clinical records from M.P.M., M.D., dated 
from July 1990 through August 1992, reflect that he treated 
the veteran for a "long history" of gout, among other 
disorders.  In an August 1992 medical statement, the 
physician noted that the veteran had severe pes planus, but 
was more substantially limited in his ability to walk by 
severe gouty arthritis, which caused significant pain with 
walking more than 25 to 30 yards. 

A diagnosis of gouty arthritis was noted in the discharge 
summary of an August 1994 to September 1994 VA 
hospitalization.  In August 1995, a VA social work assistant 
(SWA) provided a written statement that the veteran might 
have been treated in service for gouty arthritis.

On VA examination conducted in February 2002, the examiner 
stated that the veteran had a history of painful feet, that 
foot pain had previously been attributed to gout, and that 
the veteran had radiologic finding in the right first 
metatarsal head which were consistent with gout.  The 
examiner stated that the veteran had signs attributable to 
arthritis changes, which could be attributed to gout over a 
long period of time.  

In an addendum dated in April 2002, the examiner stated that 
gouty arthritis is usually precipitated by stress, prolonged 
physical stress, or changes in food or activity, so that the 
veteran's service in the military could have caused the 
problem to start, although the predisposition for gout, the 
cause of gouty arthritis, is inherent in the individual's 
immune system.  The examiner clearly stated that, "since I 
was not with the patient at the time, it is not known 
definitely if this could have happened."  The examiner 
further stated that several attacks were necessary to cause 
permanent damage, and that such damage can only worsen over 
time.

Further clarification of this opinion was sought.  In a June 
2002 report, the examiner noted that radiologic examination 
of the feet on weight-bearing revealed degenerative joint 
disease of the first metatarsophalangeal joints of both 
feet, among numerous other abnormalities of the feet.  The 
examiner concluded that the findings were consistent with 
osteoarthritis.  The examiner opined that the veteran's 
chronically painful feet were secondary to chronic pes 
valgoplanus bilaterally, which predisposed him to excessive 
pronation and degenerative changes through the medial column 
of both feet.  

The examiner also noted that the veteran did not have any 
history of renal calculi, even though the veteran gave a 
history of having gout in his youth.  The examiner stated 
that there was nothing in the medical history to 
substantiate that the veteran had gout in his youth.  The 
examiner pointed out that there were no signs of tophi on 
radiologic examination to suggest chronic gouty changes, and 
additionally there were no signs of classic erosions that 
are seen with chronic gouty arthritis.  The examiner 
specifically opined, "I do not feel that his osteophytic 
areas of proliferation and osteoarthritis have anything to 
do with any history of hyperuricemia or gout."

Another examiner who was asked to clarify the February and 
April 2002 reports opined that it was unlikely that the 
veteran's brief service precipitated arthritis.  The 
reviewer noted in particular that, after service, the 
veteran worked as a flagman, which required him to be on his 
feet all day long.  The examiner concluded that the 
veteran's painful feet in service was natural progression of 
an inborn disorder, but that his service did not cause or 
aggravate arthritis.

The medical evidence establishes that it is possible that 
the veteran's military service could have precipitated an 
attack of gout.  However, even the examiner who opined that 
it was possible that the changes in food and physical 
activity during service could have precipitated gout clearly 
stated that one episode of gout would not cause permanent 
damage to the feet.  

The medical evidence establishes that the veteran did not 
become disabled due to arthritis of any type during ACDUTRA, 
so as to warrant service connection, since the records of 
the veteran's ACDUTRA are devoid of any reference to a 
disorder of the feet or to arthritis, nor does the veteran 
contend that he was disabled as a result of arthritis during 
ACDUTRA.

An August 1995 social work statement is favorable to the 
veteran, in that it states that the veteran "might have 
been" treated for gout in service, but is of very little 
persuasive value, because the social worker's statement is 
very speculative.  An August 1992 statement that the veteran 
was limited in his ability to walk by severe gouty arthritis 
is persuasive to reflect that the veteran was having an 
exacerbation of symptoms of gout at that time, but does not 
establish either that the veteran had gouty arthritis in 
service or that the veteran is currently disabled as the 
result of gouty arthritis.  Thus, this evidence, although 
favorable to the veteran in part, weighs against a 
determination that, if the veteran now has gouty arthritis, 
that he incurred that gouty arthritis in service.  

The preponderance of the medical evidence, however, 
establishes that the veteran's current arthritis of the feet 
is osteoarthritis, despite the fact that the veteran has 
been diagnosed as having gout.  The description and 
discussion of the current radiologic findings provided by 
the examiners who concluded that the veteran currently has 
osteoarthritis is much more detailed than the discussion 
provided by the examiner who assigned a diagnosis of gouty 
arthritis.  The examiner who concluded that the veteran 
currently has osteoarthritis also provided a more detailed 
discussion of the clinical history, and based that 
discussion on review of the record.  The reviewer who 
provided the July 2002 addendum also discussed facts 
provided by the clinical evidence of record.  In comparison, 
the report of the examiner who concluded that the veteran 
has gouty arthritis reflects primarily reliance on the 
history provided by the veteran rather than an independent 
review of the clinical evidence.  The Board finds that the 
opinions of the examiner and reviewer who conducted the June 
2002 examination and who provided the July 2002 addendum 
more persuasive than the opinion and addendum provided by 
the examiner who conducted the February 2002 examination.  

That the veteran has arthritis of the feet is not in doubt.  
However, the preponderance of the medical evidence 
establishes that the veteran does not have current arthritis 
of the feet due to gout.  The preponderance of the medical 
evidence further establishes that it is "very unlikely" that 
the veteran's brief service in the military affected the 
progression of arthritis of the feet.  Because the 
preponderance of the medical evidence establishes that the 
veteran did not incur or aggravate arthritis, variously 
diagnosed as gouty arthritis or osteoarthritis, in service 
or as a result of any incident of service, the claim for 
service connection for arthritis of the feet must be denied.

3.  Claim for non-service-connected pension

The veteran contends that he is eligible for non-service-
connected pension.  Non-service-connected pension benefits 
are provided to veterans who are permanently and totally 
disabled from a non-service-connected disability which is 
not the result of willful misconduct, but such pension may 
only be granted where the veteran has the requisite active 
wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 
3.314(b).  Eligibility for VA pension benefits generally 
requires an initial showing that the claimant is a veteran 
who served on active duty for at least 90 days during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 
(2002).  The Board must determine whether the veteran has 
established threshold eligibility for a non-service-
connected pension.

A veteran meets the service requirements of 38 U.S.C.A. 
§ 1521 if he served in active military, naval or air service 
under one of the following conditions: (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).  The veteran's active service in 1974 falls 
during the Vietnam era, which is a period of war.  38 
U.S.C.A. § 101(11) (West 1991 & Supp. 2002).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The claims file includes a copy of the veteran's Report of 
Separation from Active Duty (DD-214N) showing active Naval 
service from late August 1974 to early October 1974, 
constituting one month and three (3) days of active service.  
Personnel records also associated with the claims file are 
consistent with the induction and discharge dates shown on 
the DD-214N.  There is no evidence that the DD-214N is 
erroneous in any respect, either as to the date of service 
entry or service discharge, nor does the veteran so contend.

A Report of Separation and Record of Service (NGB-22) from 
the Army National Guard, Rhode Island, reflects that the 
veteran had active duty for training (ACDUTRA) from August 
10, 1979 to August 23, 1979.  Clinical records for this 
period are consistent with the information provided on the 
NGB-22.

The Board notes that, by statute, active duty for training 
does not constitute active military service, unless the 
individual on active duty for training was disabled or died 
from a disease or injury incurred or aggravated during that 
training.  In this case, the veteran has argued that he was 
disabled by arthritis of the feet or by hypertension 
incurred or aggravated during active military service or 
during active duty for training, but the Board has 
determined that the preponderance of the evidence is against 
those assertions.  The veteran's claim that he incurred or 
aggravated a disability during active duty for training has 
been denied, and his August 1979 active duty for training 
may not be counted as active military service for purposes 
of determining whether he served the required 90 days so as 
to meet the threshold eligibility requirement for non-
service-connected pension.  

In this case, however, the Board notes that, even if all 14 
days of the veteran's August 1979 Rhode Island Army National 
Guard ACDUTRA were "active" military service for purposes of 
eligibility for pension, the veteran would still have less 
than 50 days of active military service in the aggregate.  
There is no evidence of any type which establishes that the 
veteran's service meets the threshold eligibility 
requirement of 90 days of active military service during 
wartime so as to meet the first criterion specified in 
38 U.S.C.A. § 1521.  Because his aggregate service is less 
than 90 days, even if the August 1979 active duty for 
training were to be considered active military service, the 
veteran cannot qualify for non-service-connected pension on 
the basis that he served for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war or on the basis that he had an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  Thus, the veteran does 
not meet the eligibility thresholds of criterion three or 
criterion four under 38 U.S.C.A. § 1521.

However, the veteran could still qualify for non-service-
connected pension if he served during a period of war and 
was discharged or released from service for a service-
connected disability.  In this case, the evidence 
establishes that the veteran was released from service for a 
disability that pre-existed service, and was not aggravated 
in service.  The Board finds that the veteran's release from 
service does not meet the second threshold requirement for 
non-service-connected pension.

A claim for non-service-connected pension by a claimant 
whose service department records fail to show threshold 
eligibility lacks legal merit or legal entitlement, and such 
a claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  38 U.S.C.A. § 1521 
specifies four alternative threshold criteria for 
eligibility for non-service-connected pension.  The veteran 
does not meet any of the threshold criteria.  As a matter of 
law, the claim must be denied.  


ORDER

The appeal for service connection for hypertension is 
denied.

The appeal for service connection for arthritis of the feet 
is denied.

The appeal for basic eligibility for non-service-connected 
pension is denied as without legal merit.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

